     Case: 3:18-cv-50222 Document #: 118 Filed: 08/31/21 Page 1 of 1 PageID #:750




                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Anthony Cano,

Plaintiff(s),

v.                                                   Case No. 18 C 50222
                                                     Judge Philip G. Reinhard
Sgt. Gryigel, et al.,

Defendant(s).

                                          ORDER

For the reasons stated in the attached Memorandum Opinion and Order, the court grants
defendant Watson’s motion for summary judgment [85] as well as the IDOC defendants’ motion
for summary judgment [105]. Plaintiff’s request for a status update [117] is denied as moot in
light of this ruling. Final judgment will be entered.

(Attachment)




Date: 8/31/2021

                                                   Philip G. Reinhard
                                                   United States District Court
